Citation Nr: 0712637	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-38 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected left hip Perthes' disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 2005, the veteran presented testimony before a 
Decision Review Officer during a regional office hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required.  In February 2005, the veteran 
indicated that he was receiving disability benefits from the 
Social Security Administration (SSA).  The RO has not yet 
attempted to obtain the SSA disability determination(s) and 
the underlying medical records.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2006); see also Tetro v. 
Gober, 14 Vet. App. 100, 110 (2000) (holding that VA has a 
duty to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists). 

With respect to his claim of entitlement to service 
connection for depression, the veteran alleges that it is 
secondary to his service-connected Perthes' syndrome of the 
left hip.  In December 2003, a VA examiner diagnosed the 
veteran as having vascular dementia with depressed mood and 
opined that the veteran's depression is less likely than not 
caused by his service-connected left hip disorder.  Rather, 
it was attributed primarily to the residuals from his 
strokes.  At that time, however, the claims folder was not 
available for review.  

The medical evidence of record contains varying etiologies 
with respect to the veteran's depression.  Private treatment 
records from Joel G. Freitag, M.D., indicate that the veteran 
was feeling "quite depressed" about his post-stroke loss of 
memory.  VA treatment records, in April 2004, noted a 
diagnosis of a mood disorder secondary to cerebrovascular 
accidents and left hip impairment.  Accordingly, the Board 
finds that a remand is necessary in order to secure an 
opinion as to the etiology of the veteran's depression and 
whether it was caused or worsened by his service-connected 
disability.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact SSA and obtain 
a copy of any decision regarding the 
veteran's claim for disability benefits, 
as well as any medical records in its 
possession.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to determine the etiology of the 
veteran's current depression.  All 
indicated tests should be accomplished.  
The claims folder must be made available 
to the examiner.  The VA examiner should 
review the claims folder and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
depression was caused or worsened by his 
service-connected Perthe's disease.  The 
report of examination should include a 
complete rationale for all opinions 
rendered.

3.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should issue to the veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




